— Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered August 20, 2007 in a personal injury action. The order granted the motion of defendants Herkimer County Industrial Development Agency and Widewaters Herkimer Company, LLC for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Lomedico v Cassillo (56 AD3d 1271 [2008]). Present — Scudder, P.J., Martoche, Lunn, Peradotto and Green, JJ.